t c summary opinion united_states tax_court charles and kathy a welker petitioners v commissioner of internal revenue respondent docket no 10595-09s filed date charles and kathy a welker pro sese michael t shelton for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies in petitioners’ federal income taxes for and of dollar_figure dollar_figure and dollar_figure respectively after concessions by petitioners the issue remaining for decision is whether petitioners are liable for the 10-percent additional tax imposed by sec_72 on an early distribution received in from an individual_retirement_account background all of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits petitioners resided in the state of illinois when the petition was filed in petitioner kathy a welker ms welker left her employment with illinois bell telephone co illinois bell before leaving her employment ms welker received a distribution of dollar_figure from a retirement_plan which amount was reported on a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc indicating that no known exception to the tax on early in the petition petitioners state we are conceding all issues from the notice_of_deficiency with the exception of the additional tax on the qualified_retirement_plan in the amount of dollar_figure distributions from a qualified_retirement_plan applied when ms welker left illinois bell in she received a distribution from a retirement_plan of dollar_figure of which she rolled over dollar_figure into an individual_retirement_account held in her name at a g edwards sons the ira from through ms welker received distributions from the ira in the following amounts dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively each of these amounts was reported on a form 1099-r designating a distribution code indicating an early distribution due to disability the fair_market_value of the ira account at the end of was dollar_figure from through ms welker received wages from employment at a bookstore during and ms welker received unemployment_compensation for ms welker received a form_w-2 wage and tax statement and a form 1099-misc miscellaneous income reporting modest amounts of income petitioners timely filed a joint federal_income_tax return for and reported a distribution from an ira of dollar_figure in ms welker began employment as an assistant nurse in a notice_of_deficiency respondent determined a deficiency in petitioners’ federal_income_tax for on the basis in part of the sec_72 10-percent additional tax on an early distribution from an ira in their petition petitioners contest the additional tax on the grounds that the distribution was either attributable to ms welker’s being disabled or part of a series of substantially_equal_periodic_payments petitioners allege that ms welker is a cancer survivor and left her job as a result of the cancer treatment petitioners did not appear at trial and the case was submitted on the basis of the parties’ stipulation of facts discussion in general the commissioner’s determination as set forth in the notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is in error see rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioners have neither alleged that sec_7491 applies nor established their compliance with its requirements accordingly petitioners bear the burden_of_proof see rule a regardless of whether the additional tax under sec_72 is a penalty or an additional_amount to which sec_7491 applies and regardless of whether the burden of production with respect to this additional tax would be on respondent respondent has satisfied his burden of production with respect to the distribution see h conf rept pincite 1998_3_cb_747 sec_72 generally imposes a 10-percent additional tax on an early distribution from a qualified_retirement_plan unless the distribution comes within one of the statutory exceptions under sec_72 in their petition petitioners allege that the additional tax should not apply on the basis of the exceptions found in sec_72 and or iv sec_72 provides an exception for distributions attributable to the employee’s being disabled within the meaning of subsection m sec_72 defines the term disabled as follows an individual shall be considered to be disabled if he is unable to engage in any substantial_gainful_activity by reason of any medically determinable physical or mental impairment which can be expected to result in death or to be of long-continued and indefinite duration an individual shall not be considered to be disabled unless he furnishes proof of the existence thereof in such form and manner as the secretary may require in determining whether a taxpayer is disabled primary consideration is given to the nature and severity of the impairment sec_1_72-17a income_tax regs the regulation lists a number of examples of impairments that would ordinarily be considered to prevent a taxpayer’s engaging in substantial_gainful_activity including cancer which i sec_4 petitioners did not allege any of the other exceptions found in sec_72 nor do any of those other exceptions apply under the facts before us inoperable and progressive sec_1_72-17a income_tax regs the impairment must be evaluated in terms of whether it does in fact prevent the individual from engaging in his customary or any comparable substantial_gainful_activity considering the individual’s education training and work experience see sec_1_72-17a income_tax regs petitioners allege that ms welker is a cancer survivor and that she left her job in as a result of the cancer treatment although ms welker may have had or may have cancer the record is devoid of evidence regarding whether she received treatment or the extent of her illness in though we are sympathetic to petitioners’ position on the limited record before us which includes the fact that ms welker began a new career in as an assistant nurse we are unable to find that the distribution from the ira in was attributable to ms welker’s being disabled within the meaning of sec_72 sec_72 provides an exception for distributions that are part of a series of substantially_equal_periodic_payments not less frequently than annually made for the life or life expectancy of the employee the internal_revenue_code and the regulations thereunder do not elucidate what qualifies as a series of substantially equal ex_parte affidavits statements in briefs and unadmitted allegations in pleadings do not constitute evidence rule b periodic_payments under sec_72 however the internal_revenue_service has promulgated guidance concerning this exception in notice_89_25 q a-12 1989_1_cb_662 the notice provides that payments will be considered substantially_equal_periodic_payments if the payments are determined by one of three methods the required_minimum_distribution method the fixed amortization_method or the fixed annuitization method see revrul_2002_62 2002_2_cb_710 reiterating that payments will be considered to be substantially_equal_periodic_payments if they are made in accordance with one of the three methods described in notice_89_25 supra each of the three methods takes into account the taxpayer’s life expectancy the court is not bound by notice_89_25 supra but conforming to one of its methodologies may relieve a taxpayer of the 10-percent additional tax see 111_tc_250 n the record does not identify which if any methodology petitioners used in calculating the amount of ms welker’s payments petitioners did not provide any documentation demonstrating or testimony explaining how they determined the distribution amounts see id pincite ms welker received distributions from the ira over a period of years in irregular amounts ranging from dollar_figure to dollar_figure in addition although the record does not provide any evidence regarding ms welker’s life expectancy the balance of the ira at the close of was only dollar_figure an amount less than any of the prior distributions thus on the basis of distribution history ms welker could only receive one such additional distribution before depleting the ira the variation in distribution amounts and the ira balance at the close of establish that the distributions could not be substantially equal payments made for ms welker’s life expectancy we conclude therefore that petitioners are subject_to the 10-percent additional tax under sec_72 to reflect the foregoing decision will be entered for respondent
